United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1216
Issued: February 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 29, 2018 appellant filed a timely appeal from a December 1, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury on
December 12, 2016 while in the performance of duty, as alleged.
FACTUAL HISTORY
On December 19, 2016 appellant, then a 34-year-old claims specialist, filed a traumatic
injury claim (Form CA-1) alleging that, on December 12, 2016, he injured his back when he
slipped and fell while taking a break from teleworking. The injury occurred at 8:15 a.m. at the
1

5 U.S.C. § 8101 et seq.

front door of his residence when he stepped outside for some air. Appellant returned to telework,
but then stopped telework at 5:30 p.m. and visited an urgent care center. He was ultimately
diagnosed with two transverse process lumbar spine fractures at L2 and L3.
By decision dated February 9, 2017, OWCP denied appellant’s claim finding that he had
not sustained an injury in the performance of duty. It found that he was injured at home while on
break from teleworking and was not engaged in work activity at the time of his injury.
On March 16, 2017 appellant requested a telephonic hearing before an OWCP hearing
representative and submitted additional medical evidence.
A telephonic hearing was held on September 18, 2017. Appellant testified that he took a
break from teleworking at approximately 8:15 a.m. As he stepped outside onto his porch, he
slipped and fell. Appellant noted that he worked throughout the day but, by the end of the day, he
was in excruciating pain. He sought medical treatment at the urgent care center that evening and
was told that he had fractured his back in two areas.
Appellant argued that since he was on break at the time of injury, his injury should be
accepted. On the date of injury, he testified that he started teleworking at 7:00 a.m. and tried to
take his break prior to client appointments, which started at 9:00 a.m.
By decision dated December 1, 2017, an OWCP hearing representative affirmed OWCP’s
February 9, 2017 decision. She found that, at the time of the fall, appellant was on a personal
break unrelated to the actual performance of his job duties. Accordingly, appellant had not
established that the injury occurred in the performance of his federal employment duties.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The phrase
“sustained while in the performance of duty” has been interpreted by the Board to be the equivalent
of the commonly found prerequisite in workers’ compensation law of “arising out of and in the
course of employment.”3 The phrase “in the course of employment” is recognized as relating to
the work situation, and more particularly, relating to elements of time, place, and circumstance.
To arise in the course of employment, an injury must occur at a time when the employee may
reasonably be stated to be engaged in the master’s business, at a place where the employee may
reasonably be expected to be in connection with the employment, and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.4 This
alone is insufficient to establish entitlement to benefits for compensability. The concomitant
requirement of an injury “arising out of the employment” must be shown, and this encompasses

2

5 U.S.C. § 8102(a).

3

See M.T., Docket No. 17-1695 (issued May 15, 2018); S.F., Docket No. 09-2172 (issued August 23, 2010);
Charles Crawford, 40 ECAB 474, 476-77 (1989).
4

See M.T., id.; Mary Keszler, 38 ECAB 735, 739 (1987).

2

not only the work setting, but also a causal concept, the requirement being that the employment
caused the injury.5
The personal comfort doctrine, evolved to provide coverage to employees while injured on
the employing establishment’s premises when ministering to their personal comfort. An employer
can exercise control of the work environment on the employing establishment premises and can
maintain safety to reduce the likelihood of workplace injury. However, the environment of an
employee’s home is not under the employer’s control and is, accordingly, treated differently from
an injury that occurs on the premises of the employing establishment.6
As to telework or flexiplace arrangements, OWCP has exercised its discretion under FECA
to exclude the personal comfort doctrine from situations in which an employee is performing work
at home.7 The Board has therefore found that the personal comfort doctrine does not extend to the
premises of the employee and therefore an employee is not covered when he or she uses the
bathroom, gets coffee, or seeks fresh air.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
occurred on December 12, 2016 while in the performance of duty, as alleged.
It is undisputed that on December 12, 2016 appellant injured his back when he slipped and
fell on his porch. He was teleworking on that date at his home, an alternate duty station. Appellant
related that he was on break and had stepped outside onto his porch to get a breath of fresh air. He
slipped and fell, causing injury to his back.
Appellant contends that his injury is compensable because he was injured while on break
at his residence, an alternative duty station. For employees performing official duties at home,
which are generally off the premises of the employing establishment, OWCP has provided that
employees must be directly engaged in the performance of their duties to be covered under FECA.9
Appellant, by his own admission, was on break from his official job duties and had walked
outside onto his porch when the fall occurred. When he left his desk and walked onto his porch to
take a break from his official job duties, he was no longer in the performance of duty. There is no
evidence that at the time of the injury that appellant was in fact doing something for the employing
establishment.10 Appellant’s action of walking outside to his porch during his break was for his
5

See M.T., supra note 3; Eugene G. Chin, 39 ECAB 598, 602 (1988).

6

See S.F., supra note 3; Mona M. Tates, 55 ECAB 128 (2003);

7
FECA Bulletin No. 98-09 (issued June 5, 1998). See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.5(f)(1) (August 1992).
8

S.F., supra note 3.

9

See S.F., supra note 3; Mona M. Tates, supra note 6; Julietta M. Reynolds, 50 ECAB 529 (1999).

10

See M.T., supra note 3.

3

own personal comfort, which is not recognized as a doctrine applicable to an employee injured at
his own residence under telework or flexiplace. At the time of the slip and fall, it cannot be said
that he was engaged in an activity essential to his employment or reasonably incidental to the
duties that he was hired to perform.11 The Board thus finds that the injury he sustained did not
occur in the performance of his federal employment duties.
For these reasons, the Board finds that appellant has not met his burden of proof to establish
an injury on December 12, 2016 in the performance of duty, as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury on
December 12, 2016 in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
11

See S.F., supra note 3.

4

